           Case 5:17-cv-00220-LHK Document 1356 Filed 01/18/19 Page 1 of 7
                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

     KEKER VAN NEST & PETERS LLP
 1   Robert A. Van Nest                       MORGAN, LEWIS & BOCKIUS LLP
     Eugene M. Paige                          Richard S. Taffet (pro hac vice)
 2   Justina K. Sessions                      richard.taffet@morganlewis.com
     633 Battery Street                       101 Park Avenue
 3                                            New York, NY 10178-0060
     San Francisco, CA 94111-1809
     Telephone: (415) 676-2289                Telephone: (212) 309-0060
 4                                            Facsimile: (212) 309-6001
     Facsimile: (415) 397-7188
 5                                            MORGAN, LEWIS & BOCKIUS LLP
     CRAVATH, SWAINE & MOORE LLP
     Gary A. Bornstein (pro hac vice)         Geoffrey T. Holtz (SBN 191370)
 6                                            Geoffrey.holtz@morganlewis.com
     gbornstein@cravath.com
     Yonatan Even (pro hac vice)              One Market, Spear Street Tower
 7                                            San Francisco, CA 94105-1596
     yeven@cravath.com
     825 Eighth Avenue                        Telephone: (415) 442-1000
 8                                            Facsimile: (415) 442-1001
     New York, NY 10019-7475
 9   Telephone: (212) 474-1000
     Facsimile: (212) 474-3700                Attorneys for Defendant
                                              QUALCOMM INCORPORATED
10
                                              Additional Counsel listed on the Signature
11                                            Page
12

13

14

15
                               UNITED STATES DISTRICT COURT
16                            NORTHERN DISTRICT OF CALIFORNIA
17                                   SAN JOSE DIVISION

18
      FEDERAL TRADE COMMISSION                  Case No. 5:17-CV-0220-LHK-NMC
19
                 Plaintiff,
20         v.                                   QUALCOMM’S HIGH PRIORITY
                                                OBJECTIONS AND RESPONSES
21    QUALCOMM INCORPORATED,                    FOR JANUARY 22, 2019 TRIAL DAY
      a Delaware corporation,
22
                 Defendant.
23

24

25

26

27

28

                QUALCOMM’S HPOS AND RESPONSES FOR JANUARY 22, 2019 TRIAL DAY
                                    17-CV-0220-LHK-NMC
             Case 5:17-cv-00220-LHK Document 1356 Filed 01/18/19 Page 2 of 7




 1          Pursuant to the Court’s October 24 Case Management Order (ECF No. 922), Qualcomm

 2   respectfully submits the following high-priority objections and responses for January 22, 2019.

 3          Qualcomm’s HPO No. 1 (objection to FTC’s FRE 106 designation of Hojin Kang

 4   Tr. 63:2-6, 63:9-10, 152:25-153:3, asserted by the FTC to respond to Qualcomm’s

 5   designation of Tr. 62:24-63:1, 152:25-153:3)

 6          In the Kang deposition, Qualcomm has designated a series of complete questions and

 7   answers regarding the role of licensing in Samsung’s selection process for modem chips. The

 8   FTC previously has objected to Qualcomm’s completeness designations on the grounds that the
 9   purpose of a completeness designation pursuant to FRE 106 is “to prevent the introduction of ‘a
10   misleadingly-tailored snippet,’ not to interject other issues or ‘merely cast doubt on [a witness’s]
11   accuracy and reliability.’ United States v. Collicott, 92 F.3d 973, 983 (9th Cir. 1996).” (ECF
12   No. 1074 at 1.) The FTC further argued that completeness designations may not be used merely
13   “to rebut designated testimony” or to place the witness’s testimony “in context”. (Id. at 2.)
14   Rather, the FTC said, a completeness designation should be allowed only “to correct a
15   misleading impression . . . that is created by taking something out of context”, but is unnecessary
16   when “the edited version of a statement did not ‘distort the meaning of the statement’”. (Id.)
17   The Court sustained the FTC’s objections to Qualcomm’s completeness designations. (E.g.,
18   ECF No. 1099.) Here, Qualcomm designated testimony showing that Kang, in his role as the

19   head of the procurement division in charge of procuring baseband processors, did not consider

20   royalties as part of the chip selection process. The FTC’s proposed completeness designations

21   do nothing to clarify this testimony or make it not misleading; rather, they reflect an attempt to

22   elicit contradicting testimony about other individuals. (Tr. 63:2-6, 63:9-10.) These are not

23   proper completeness designations under the standard put forward by the FTC. Neither is the

24   FTC’s attempt to designate a question seeking identification of specific customers (Tr. 152:25-

25   153:3) a proper completeness designation to Qualcomm’s designation of a complete question

26   regarding whether Samsung sold chips to any third parties. This testimony is unnecessary to a

27   full understanding of Qualcomm’s designation. Qualcomm’s objection should be sustained.

28
                 QUALCOMM’S HPOS AND RESPONSES FOR JANUARY 22, 2019 TRIAL DAY
                                     17-CV-0220-LHK-NMC
                                              1
                Case 5:17-cv-00220-LHK Document 1356 Filed 01/18/19 Page 3 of 7




 1          Qualcomm’s HPO No. 2 (objection to FTC’s FRE 106 designation of Jianxin Ding

 2   Tr. 299:11-25, asserted by the FTC to respond to Qualcomm’s designation of Tr. 300:6-17)

 3          In the Ding deposition, Qualcomm designated a complete question and response

 4   regarding the 2004 and 2014 agreements between Huawei and Qualcomm. The FTC purports to

 5   correct this so-called misleading testimony by designating a prior question and answer, complete

 6   with lawyer colloquy, in which the witness provides a non-responsive answer to a similar

 7   question. Because the FTC’s designation “introduces a new issue” and is unnecessary “to

 8   correct a misleading impression” or to prevent the “distort[ion] of the meaning of a statement”, it
 9   is an improper designation under FRE 106 under the standard previously advocated by the FTC
10   in this case. Qualcomm’s objection should be sustained.
11          Qualcomm’s HPO No. 3 (objection to CX6138 for use with Lorenzo Casaccia

12   because the witness lacks personal knowledge of and foundation for testimony about the

13   exhibit)

14          Qualcomm objects to CX6138, an email from Roger Martin to Ken Kaskoun and Jason

15   Kenagy (all of Qualcomm), attaching a presentation, because Mr. Casaccia lacks personal

16   knowledge of the exhibit or foundation to testify about it. In particular, Mr. Casaccia, who is

17   neither the sender nor the recipient of the top email in this chain, lacks personal knowledge of the

18   top email and the presentation at CX1638-003 to -028. The title slide of the presentation

19   beginning on -005 does not list Mr. Casaccia as a presenter, and at his deposition he testified, “I

20   don’t recall the other parts of the deck . . . somebody then incorporated [my slides] in a broader

21   deck”. (Feb. 22, 2018 Tr. 188:8-18.) To be clear, Qualcomm does not object to admission of the

22   presentation with Mr. Casaccia’s name (CX6138-029 to 037), but the FTC has provided no basis

23   to infer that Mr. Casaccia has personal knowledge of the remainder of CX6138. This exhibit

24   should be excluded under FRE 602.

25

26

27

28
                  QUALCOMM’S HPOS AND RESPONSES FOR JANUARY 22, 2019 TRIAL DAY
                                      17-CV-0220-LHK-NMC
                                               2
                Case 5:17-cv-00220-LHK Document 1356 Filed 01/18/19 Page 4 of 7




 1          Qualcomm’s HPO No. 4 (objection to CX8262 for use with Lorenzo Casaccia

 2   because the witness lacks personal knowledge of and foundation for testimony about the

 3   exhibit)

 4          Qualcomm objects to CX8262, a presentation by Qualcomm’s IP Advocacy Group titled

 5   “Meeting with the European Commission”, because Mr. Casaccia lacks personal knowledge of

 6   the exhibit or foundation to testify about it. Mr. Casaccia is not and has never been a member of

 7   Qualcomm’s IP Advocacy Group. The FTC has not provided any basis on which the Court

 8   could conclude that Mr. Casaccia has seen the document, or that he was involved in the meeting
 9   referenced in the title of the document. This exhibit should be excluded under FRE 602.
10          Qualcomm’s Response to FTC HPO No. 1 (QX0546 and related testimony of Injung

11   Lee (Tr. 36:9-40:5))

12          QX0546, an email between Derek Aberle of Qualcomm and SeungGun Park of Samsung,

13   is admissible under the business records exception. FRE 803(6). QX0546 was sent as part of

14   Samsung’s renewal of its license agreement in connection with the 2008-2009 license agreement

15   negotiations. The email is admissible as a business record pursuant to FRE 803(6) because it

16   was created by Samsung employees as part of their business duties. Moreover, the email is not

17   included for the truth of the matter asserted but to show when Samsung renewed its amendment

18   and began negotiating. Mr. Lee has sufficient knowledge regarding the document and the event

19   described therein. While Mr. Lee testified that he joined the negotiation team after this email, he

20   also testified that he was knowledgeable regarding the 2008-2009 licensing negotiations and that

21   he was briefed by others regarding the meetings he did not attend. (Tr. 141:24-142:2; Tr.

22   206:20-22 (“I –having served as the window of communication back then in the 2009 time frame

23   and was thus familiar with the history in that regard”); 142:22-143:1.) Notably, the FTC played

24   extensive testimony from Mr. Lee regarding these same negotiations, including testimony about

25   Samsung’s initial choice to renegotiate, a decision made before Mr. Lee was a part of the

26   negotiation team. (e.g. Tr. 140:23-141:3; 141:6-11; 143:9-13; 143:16-23; 166:23-167:7.)

27

28
                  QUALCOMM’S HPOS AND RESPONSES FOR JANUARY 22, 2019 TRIAL DAY
                                      17-CV-0220-LHK-NMC
                                               3
             Case 5:17-cv-00220-LHK Document 1356 Filed 01/18/19 Page 5 of 7




 1          Qualcomm’s Response to FTC HPO No. 2 (QX0558 and related testimony of Injung

 2   Lee (Tr. 261:8 – 262:19))

 3          QX0558, a statement of Samsung’s “modem chip acquisition status”, qualifies for the

 4   business record exception because on its face it is a business record detailing Samsung’s modem

 5   chip acquisition status. Accordingly, it should be admissible for the truth of the matter asserted.

 6   Even if it is not, the document is admissible for impeachment purposes. FRE 801. During the

 7   course of his deposition, Mr. Lee testified that Qualcomm supplied “

 8   that [Samsung was] incorporating into [their] mobile phones” (Tr. 151:13-16) and that this
 9   provided Qualcomm with leverage during negotiations and led Samsung to accept a royalty rate
10   it otherwise would have refused. (Tr. 198:23-199:2.) QX0558 directly contradicts that statement
11   because it states that Samsung was purchasing only                       from Qualcomm in 2008
12   and 2009. The document therefore directly contradicts Mr. Lee’s testimony and is thus
13   impeachment material.
14          Qualcomm’s Response to FTC HPO No. 3 (QX0551 and related testimony of Injung

15   Lee (Tr. 64:24 – 65:3))

16          QX0551 is an internal summary of a meeting between Qualcomm and Samsung created

17   by Samsung in the ordinary course of business, which is substantially similar to other documents

18   admitted by this Court. Mr. Lee testified that he had seen the minutes before and that they were

19   one of many internal summaries prepared by Samsung. (Tr. 63:18-25.) Mr. Lee also testified

20   that he had been briefed by others for meetings he did not attend. (Tr. 142:22-143:1.) The FTC

21   argued that a similar document was admissible because “Mr. Lee further testified that Samsung

22   regularly created such summary reports after negotiation meetings.” (ECF-1222.) This Court

23   admitted the document as a part of the FTC’s designation of Mr. Lee’s testimony. (See ECF-

24   1231.) Accordingly, Mr. Lee can properly introduce this exhibit, which details the first

25   negotiation, as a business record.

26

27

28
                 QUALCOMM’S HPOS AND RESPONSES FOR JANUARY 22, 2019 TRIAL DAY
                                     17-CV-0220-LHK-NMC
                                              4
             Case 5:17-cv-00220-LHK Document 1356 Filed 01/18/19 Page 6 of 7




 1          Qualcomm’s Response to FTC HPO No. 4 (QX1005 and associated testimony of

 2   Robert Rango (Tr. 67:12–68:19, 68:22–68:24, 69:11–70:15, 70:18–70:24, 71:2–71:15))

 3          Mr. Rango testified about Broadcom’s chip business and Broadcom’s reaction to Apple’s

 4   rejection of Broadcom’s product proposal. (Tr. 67:12–68:19, 68:22–68:24, 69:11–70:15, 70:18–

 5   70:24, 71:2–71:15.) Mr. Rango’s testimony included testimony concerning QX1005, an internal

 6   Broadcom email from May 2014. Both of the FTC’s objections to this testimony and exhibit

 7   should be overruled. First, Mr. Rango has personal knowledge of Broadcom’s chip business

 8   through his role as Executive VP and GM of Broadcom’s Mobile and Wireless Group. (Tr. 16:9-
 9   19.) And Mr. Rango was personally involved in Broadcom’s product proposals to Apple. (E.g.,
10   Tr. 73:12-18, 73:23-25, 74:11-14.) As to the related exhibit, QX1005, Mr. Rango is a recipient
11   of the May 7, 2014 email and thus has personal knowledge of that email. In fact, he testified
12   extensively about the content of the email and confirmed that the content of the exhibit is
13   “consistent with” the “discussions [he] had with [Apple]”. (Tr. 74:11-14.) Thus, the FTC’s
14   FRE 602 objection is without merit. Second, the FTC’s hearsay objections are misplaced.
15   Mr. Rango’s testimony about Broadcom’s chip business—based on his knowledge as a
16   Broadcom executive—is not hearsay. (E.g., Tr. 71:10-15 (“What is envelope tracking? . . . Was
17   that a new feature for Broadcom’s chips? Yes.”).) To the extent the FTC asserts that Apple’s
18   statements to Mr. Rango are hearsay, those statements are offered to show the effect of Apple’s

19   rejection of Broadcom’s product proposal on Mr. Rango, namely why Broadcom exited the chip

20   business.

21

22

23

24

25

26

27

28
                 QUALCOMM’S HPOS AND RESPONSES FOR JANUARY 22, 2019 TRIAL DAY
                                     17-CV-0220-LHK-NMC
                                              5
            Case 5:17-cv-00220-LHK Document 1356 Filed 01/18/19 Page 7 of 7



     Dated: January 18, 2019             Respectfully submitted,
 1

 2

 3                                       CRAVATH, SWAINE & MOORE LLP
 4
                                         s/ Yonatan Even
 5                                       Gary A. Bornstein
                                         Yonatan Even
 6                                           Worldwide Plaza
                                                825 Eighth Avenue
 7                                                  New York, NY 10019
                                                       Telephone: (212) 474-1000
 8
                                                           Facsimile: (212) 474-3700
 9                                                            gbornstein@cravath.com
                                                              yeven@cravath.com
10
                                         Robert A. Van Nest
11                                       Eugene M. Paige
                                         Justina K. Sessions
12
                                         KEKER, VAN NEST & PETERS LLP
13                                           633 Battery Street
                                                 San Francisco, CA 94111
14                                                  Telephone: (415) 676-2289
                                                        Facsimile: (415) 397-7188
15                                                          rvannest@keker.com
16                                                          epaige@keker.com
                                                            jsessions@keker.com
17
                                         Richard S. Taffet
18                                       MORGAN, LEWIS & BOCKIUS LLP
                                            101 Park Avenue
19                                              New York, NY 10178
20                                                  Telephone: (212) 369-6000
                                                       Facsimile: (212) 309-6001
21                                                         richard.taffet@morganlewis.com

22                                       Geoffrey T. Holtz
                                         MORGAN, LEWIS & BOCKIUS LLP
23                                          One Market, Spear Street Tower
24                                              San Francisco, CA 94105
                                                   Telephone: (415) 442-1000
25                                                     Facsimile: (415) 442-1001
                                                           geoffrey.holtz@morganlewis.com
26
                                         Attorneys for Qualcomm Incorporated
27

28
                QUALCOMM’S HPOS AND RESPONSES FOR JANUARY 22, 2019 TRIAL DAY
                                    17-CV-0220-LHK-NMC
                                             6
